DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the human operator is not required to wear an object to facilitate the electrostatic dissipation” in line 11-12, and it not clear what is defined by the recite phrase “an object”. For examination purpose, the above phrase is considered as, “wherein the human operator is not required to wear the ESD device, to facilitate the electrostatic dissipation”. Claims 2-4, 6-7, 22-25 inherit this deficiency.
Claim 22 recites the limitation "the visual indicator" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 1-4, 6-7, 22-25 are objected to because of the following informalities: Claim 1 recites, “the device” in line 1, which should be corrected to have proper antecedent basis.  Claims 2-4, 6-7, 22-25 require similar correction. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 4,619,275) in view of Tong et al. (US 2017/0187136).
Regarding Claim 1, Ross discloses an electrostatic dissipation device (Figures 1-2, Abstract), the device comprising: 
a housing (comprising housing of 64, 42, Figures 1-2); 
a first conductive element capable of operably mounting to a grounded feature of the environment and mechanically fixed to a surface of a building (comprising cable 58 with connector 64, Figures 1-2, Column 4, lines 38-43, “The other end of cable 58 has a connector 64, preferably a well known banana plug, although any type of connector well known in the art is suitable. When the invention is used to discharged accumulated electro-static charge from the body, connector 64 is connected to ground”, 64 providing electrical and mechanical connection to ground); 
a second moveable conductive element configured to be mechanically moved by a human operator to electrically connect with the first conductive element (comprising conducting element 60 forming the conducting path inside 42, Figures 1-2, Figure  shows the conductive element portion in 42); and 
a spring mechanically connected to the second conductive element configured to resist the movement of the second conductive element towards the first conductive element (comprising 30, 26, Figures 1-2, Column 3, line 60- Column 4, line 4, “…Upon insertion into aperture 16, longitudinal slot 28 permits connector plug 26 to compress slightly, …….as the connector plug is being inserted into aperture 16 of connector ring 14, interior wall 24 compresses the connector plug until the retaining flange slides completely through aperture 16. After retaining flange 30 is completely through aperture 16, connector plug 26 expands slightly …”, once the connection is complete and stable, it resists the movement of the first and second conducting elements); wherein the human operator is not required to wear an object to facilitate the electrostatic dissipation (Column 4, lines 41-49, “….the present invention could be used in medical applications as a device to provide interconnection between an electronic medical instrument and the human body”, Ross’s device is not worn on neck).
Ross does not disclose the spring connection being between the first and the second conductive elements.
Tong discloses a connection assembly (Figures 1-6) comprising a first conductive element, a second conductive element and a spring (first conductive element comprising 410/404, second conductive element comprising bearing 420, spring comprising 408 respectively in Figures 4-6) wherein the spring is mechanically connected between the first conductive element and second conductive element configured to resist the movement of the second conductive element towards the first conductive element (spring 408 resist movement of 420 toward 404/410, Figures 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the device of Ross, a spring (spring forced connection assembly) as taught by Tang such that the contact between the conductive elements can be made and/controlled (making it non-permanent in that contact/current path is provided upon application of force by the operator and no contact not in operation/not needed). 
Regarding Claim 2, in the combination, Ross discloses the device of claim 1, where the device is configured to be attached to the building using any one of a metal junction box, a grounded machine, a conductive cable, an architectural feature of a building that is grounded, water piping, a surface with conductive paint, or a resistive path to ground (Column 4, lines 41-49, “….as a device to ground the human body to prevent the build up of electro-static charge, its use could also include other applications. For example, the present invention could be used in medical applications as a device to provide interconnection between an electronic medical instrument and the human body”).
Regarding Claim 3, combination of Ross and Tong discloses the device of claim 1, where the device expands the contact area between the second conductor and the human operator whilst being activated (Column 3, line 67 – Column 4, line 7, “…. After retaining flange 30 is completely through aperture 16, connector plug 26 expands slightly and the retaining flange butts against surface 22 of connector ring 14, thereby retaining the connector plug in the aperture until sufficient force is applied to recompress the connector plug and remove it from the connector ring….”, Column 3, lines 52-59, “…A connector ring 14 having an aperture 16 is preferably welded to finger ring 10 at weld 18, thereby providing both physical attachment and electrical connection to the finger ring. Connector ring 14 has edges 20 and 22 and an interior surface 24. Connector ring 14 is preferably constructed from the same materials as finger ring 10”, 26 connected 10, 12 wore by human operator and thus connection of 26 as described above expands the contact area between the second conductor and the human operator).
Regarding Claim 6, combination of Ross and Tong discloses the device of claim 1, where the device incorporates an energy absorptive element to further reduce the peak intensity of the electrostatic discharge event (comprising 56 which limits the current, Figures 1-2 in Ross).
Regarding Claim 7, combination of Ross and Tong discloses the device of claim 1, where the device is configured to have a plurality of second conductors to equalize the static charges between at least two bodies (comprising 38, 56, 52, Figure 2, Ross’ device providing discharge path for two bodies, two or more or any number, in contact with 10, Column 4, lines 41-49).
Regarding Claim 23, combination of Ross and Tong discloses the device of Claim 1, wherein the first conductive element is a metallic pin (connector 64 which is a banana plug shown in Figures 1-2, Column 4, lines 37-40) and teaches the electrical connection between conductive elements being made by screws (Paragraph 5 of Tong). Combination of Ross and Tong does not specifically disclose a screw embodiment of the second conductive element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the second conductive element in the combination as a screw, based on the shape/structure of the terminal receiving the connector. 
Regarding Claim 24, combination of Ross and Lee discloses the device of Claim 1, wherein the second conductive element is a round bearing (420, Figures 4-6 of Tong). Combination of Ross and Lee does not disclose the round bearing being of steel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select bearing made of steel to provide the durability and mechanical strength to withstand repeated use.
Regarding Claim 25, combination of Ross and Lee does not specifically disclose the device of Claim 1, wherein the spring is a coated steel spring or a plastic spring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the type and material of the spring in the combination, to provide the desired mechanical strength, force and flexibility. 

Claims 4, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 4,619,275) in view of Tong et al. (US 2017/0187136) and Lee (US 2004/0008583).
Regarding Claim 4, combination of Ross and Tong does not specifically disclose the device of claim 1, where the electro static discharge arc occurs between the first and second conductive elements. Lee discloses an electrostatic dissipation device comprising a housing (comprising 11, Figures 1-2) and a first and a second conductive elements to discharge electrostatic energy from human body and ground (comprising conductive elements coupled to 8, 3, Figures 1-2, Paragraph 23), where the electro static discharge arc occurs between the first and second conductive elements (comprising discharge bulb 6, Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the device of Ross, a discharge bulb as taught by Lee, to provide visual indication to the user of the device of the occurrence of an electrostatic discharge event (Lee, Paragraph 26).
Regarding Claim 22, combination of Ross and Tong does not disclose the device of claim 1, where the device has a visual indicator that comprises a LED lamp that flashes when a discharge is in progress and a capacitor or a delay circuit, used to lengthen the duration of the visual indication so that the LED lamp can be observed by the human operator. 
Lee discloses an electrostatic dissipation device comprising a housing (comprising 11, Figures 1-2) and conductive elements to discharge electrostatic energy from human body and ground (comprising conductive elements coupled to 8, 3, Figures 1-2, Paragraph 23), wherein the device has a visual indicator that comprises a lamp that flashes when a discharge is in progress and to indicate that an electrostatic discharge has occurred (comprising 6, Figures 1-2), wherein the visual indicator comprises a delay circuit, used to lengthen duration of the visual indication observed by the human operator (circuitry comprising resistive element 5 lengthen the duration of visual indication of discharge, Figures 1-2, Paragraphs 22-24, 6 is a light bulb and the lighting state of 6 observed through transparent casing, Figures 1-2, Paragraphs 22-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a visual indicator as taught by Lee, to inform the user of the device of the occurrence of an electrostatic discharge event (Lee, Paragraph 26) and select the lamp as an LED to reduce cost, space and power dissipation.
Response to Arguments
Applicant's arguments filed on 10/17/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, on Pages 6-7 of the Remarks toward Claim 1 and secondary reference Tong’s spring and that an insulative spring mechanism needed to be employed to electrically separate Payne's two conductors, and provide for electrical connection only on actuation by pressure from a human, examiner respectfully notes that the claimed “spring” is not limited as insulative and does not limit to electrically separate the claimed “first conductive element” and “second conductive element”.
Examiner respectfully notes that Applicant’s further arguments toward Tong reference are directed toward a limitation, that not claimed, i.e., “insulative” spring. 
Applicant’s arguments, on Pages 7-8 of the Remarks toward Claim 2 are directed toward Claim 1 limitations, therefore, please see the response to arguments toward Claim 1 above. 
Regarding Applicant’s arguments, on Page 8 of the Remarks toward the rejection of Claim 3, on Page 8 of the Remarks that Ross's device is designed to continuously dissipate electrostatic energy where an operator is in a static location, examiner respectfully the instant application device is located being mechanically fixed to a building is also in a static location and operator is required to be in the location of the device for operation of the device. Examiner further respectfully notes that Ross discloses in Column 4, lines 41-49, that applications of the device include use in medical applications as a device to provide interconnection between an electronic medical instrument (a grounded machine/one including a conductive cable).  
Regarding Applicant’s arguments, on Pages 8-9 of the Remarks toward the rejection of Claim 6, examiner respectfully notes that the energy absorptive element of Ross comprising 56 Figures 1-2 which limits the current, reduces the peak intensity of the electrostatic discharge event as claimed in Claim 6.
Regarding Applicant’s arguments, on Page 9 of the Remarks toward the rejection of Claim 7, examiner respectfully notes that examiner respectfully notes that as both Ross and Tong discloses multiple second conductors and the combination provides the discharge path to ground (see Ross, Column 4, lines 41-49 discussed above), any/multiple users using such medical equipment and connection to ground path  equalize the static charges between human bodies by channeling the electrostatic discharge to ground.
Applicant’s arguments, on Page 9 of the Remarks toward Claims 25-27 are directed toward Claim 1 limitations, therefore, please see the response to arguments toward Claim 1 above. 
In response to applicant's arguments on Pages 10-11 of the Remarks toward Ross and Lee references and Claim 4 limitations, note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Applicant’s arguments, on Page 12 of the Remarks toward Claim 22 that capacitor or delay circuit, examiner respectfully notes that combination of Lee discloses a delay circuit (circuit comprising resistor 5, Figures 1-2) with the visual indicator (light bulb 6, Figures 1-2) and replacing a light bulb with an LED would be obvious for one of ordinary skill in the art to reduce cost, space and power dissipation.

Regarding Applicant’s arguments, on Pages 12 of the Remarks toward new limitation, “wherein the human operator is not required to wear an object to facilitate the electrostatic dissipation”, please see the 112 rejection above. 
Regarding Applicant’s arguments, on Page 12 of the Remarks toward the limitation of “non-wearable”, examiner respectfully notes that the limitation, previously recited in the preamble was subject to 112 rejection.
Regarding Applicant’s arguments, on Pages 12-13 of the Remarks toward secondary reference Tong and that Tong’s spring configuration does not suggest Payne's approach where the arc-contact is made between two intermittently connected conductive elements, and at a distance to the electrically charged operator, examiner respectfully notes that the claim 1 does not recite the arc-contact is made between two intermittently connected conductive elements, only recites, the spring “mechanically connected between the first and the second conductive element configured to resist the movement of the second conductive element towards the first conductive element".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perretta (US 3,290,668) discloses a grounding and indicating device to provide intrinsically safe and explosion proof operating device (Figures 1-2, Column 1, lines 9-12); Newman et al. (EP 0,396,426) discloses an earthing system for earthing a vehicle (Figures 1-4, Abstract). Fischer et al. (US 3,084,700) discloses an electrostatic dissipation device (Figures 1-10), the device comprising: a housing (comprising housing of, Figures 1-3); a first conductive element capable of operably mounting to a grounded feature of the environment and mechanically fixed to a surface of a building (comprising16, Figures 1-2); a second moveable conductive element configured to be mechanically moved by a human operator to electrically connect with the first conductive element (comprising conducting element 30, 17, 24, Figures 1-2); and a spring (comprising 34, Figures 1-2); wherein the human operator is not required to wear an object to facilitate the electrostatic dissipation (Figures 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/
Examiner, Art Unit 2836, 10/28/2022